Citation Nr: 1214146	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to January 19, 2010, and an evaluation in excess of 10 percent thereafter, for right Achilles' tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to August 2002, and from February 2003 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas, that continued the continued a noncompensable evaluation for the Veteran's service-connected right Achilles' tendonitis.  The Veteran filed a notice of disagreement in May 2009 and the RO issued a statement of the case dated in December 2009.  The Veteran submitted a substantive appeal in January 2010.

In October 2011, the Veteran, accompanied by his representative, testified before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The Veteran's increased rating claim remains in controversy because the staged ratings before and from January 19, 2010 remain less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran was afforded a VA examination in connection with his claim, dated in March 2010.  Recently, however, the Veteran testified before the Board that his right Achilles' tendonitis had worsened and that his symptoms have increased since the date of the last VA examination.  Because the Veteran has testified that his condition has worsened, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Upon remand, the examiner is asked to address these criteria regarding functional loss.

In addition, the Veteran has been noted to have received treatment at the Dallas VA Medical Center.  The Veteran also testified before the Board that he has received recent treatment for his right Achilles' tendonitis from his private physician, Dr. B.  Updated records from VA and Dr. B should be associated with the Veteran's claims file.  And the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  In this regard, the Board also notes that VA's duty to assist claimants includes a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. § 5103A(a)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his service-connected right Achilles' tendonitis.  This should include updated records of the Veteran's treatment at VA and with Dr. B. The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected right Achilles' tendonitis.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should conduct full range of motion studies and state whether there is any limitation of motion of the right ankle.  The examiner should state whether there is ankylosis of the ankle and, if so, what angle of flexion or dorsiflexion.  The examiner should also state whether there is any abduction, adduction, inversion, or eversion deformity.  The examiner should describe whether there is subastragalar or tarsal joint ankylosis and, if so, whether it is in good or poor weight bearing position.  The examiner should note any malunion of the os calcis or astragalus and whether such is a moderate or marked deformity.  The examiner should also indicate whether there has been an astragalectomy.  Any arthritis should also be identified and described.  The examiner should state whether there is increased severity of any symptom of the disability after repeated motions.  The examiner should describe any incoordination.  The examiner should describe any other functional limitation(s) on use of the ankle or any increase in pain due to repeated use. The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.  Finally, the examiner should indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


